DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, and 24 are amended. Claims 6 and 13-18 are cancelled.
Claims 1-5, 7-12, and 19-26 are pending for examination below.

Response to Arguments
Applicant’s arguments with regard to Yves not teaching liquid phase reactors and teaching away from the bromine index range has been found persuasive. Yves is no longer used as the primary reference. However, Yves is used as a secondary reference to teach the claimed catalysts. Any arguments regarding the catalyst have been addressed below, and the others are moot. Also, the Examiner has corrected the rejection below to properly refer to the last name of Jacquin, rather than Yves, but it remains the same reference (US 3,702,291).
Applicant’s arguments with respect to Bazer-Bachi have been considered but are moot because the new ground of rejection does not rely Bazer-Bachi for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive.
Applicant argues on page 10 of the Remarks that Yves requires that the catalysts are in oxide or sulfurized form, citing column 3, lines 59-67, and thus that Yves excludes the reduced form as claimed.
In response, Yves says that the catalyst may be used as oxide and that a sulfurized catalyst is preferred. However, Yves is not only used for preferred teachings but all teachings, and Yves contemplates that the catalyst may be in reduced form for the process as well (column 4, line 2). Thus, Yves continues to teach a reduced catalyst as claimed.
	Applicant also argues on page 10 of the Remarks that Yves does not teach that the first catalyst bed exhibits less activity for aromatic loss.
In response, as noted by Applicant, this is a result of selecting the particularly claimed catalysts. Thus, as Yves teaches the claimed catalysts, the catalyst in the first bed will exhibit less activity for aromatic loss as claimed.
Applicant further argues on pages 10-11 that the particular configuration provides unexpected results.
In response, the Examples and Comparative Examples are not commensurate in scope with the claims and as such do no provide evidence of unexpected results. While the cited Examples do appear to show a lower aromatic loss, this is only for a very particular arrangement of vary particular catalysts. There is no showing that the same would hold when the sulfided catalysts are used as the first catalyst, no evidence that reduced catalysts are better than sulfided catalysts for the second catalyst, and no evidence that the improved aromatic loss holds for the entire spectrum of claimed first and second catalysts. Thus, the Examples are not commensurate in scope, and the selection of catalysts from the teachings of Yves remains obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 19-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0247098) in view of Jacquin et al. (US 3,702,291).
With regard to claims 1 and 9, Li teaches a method for hydroprocessing reformate (paragraph [0001]) comprising the following steps:
a) providing a reformate comprising aromatics and a bromine index of 2300 (page 7, Table 2).
b) contacting the feedstock with a hydrogenation reactor comprising two or more catalysts beds (paragraph [0061]) as a liquid phase reaction comprising dissolved hydrogen (under supply of hydrogen) (paragraph [0063]).
Li teaches that any commonly used catalyst having a catalytic hydrogenation action in the art may be used in the process (paragraph [0064]).
Jacquin teaches catalytic hydrogenation of aromatic feedstocks (column 1, lines 23-25). Jacquin further teaches that the catalysts include a second catalyst and third catalyst, each of which can be NiMo and NiW on alumina (instant claim 9), where the second catalyst is preferably sulfided and the third can be reduced (column 3, lines 19-22, 41-43, and 46; and column 4, lines 2-3). These are equivalent to the first catalyst comprising NiMo or NiW in sulfide form and the second catalyst comprising NiMo or NiW in reduced form. Jacquin further teaches that the catalysts are selected to reduce the loss of aromatics and completely hydrogenate the diolefins (column 1, lines 49-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the catalysts of Jacquin in the process of Li, because Li teaches catalytic hydrogenation of an aromatic containing feed where any commonly used catalyst having catalytic hydrogenation action can be used in two or more catalyst beds, and Jacquin teaches that a combination of NiMo or NiW catalysts in successive catalyst beds are known for catalytic hydrogenation and are selected to reduce the loss of aromatics and completely hydrogenate the diolefins (column 1, lines 49-61).
	Li in view of Jacquin does not specifically teach that the first catalyst bed exhibits less activity for aromatics loss and that the hydrogen supplied on the first bed is consumed before reaching the second catalyst bed. However, Li in view of Jacquin teaches the claimed process with the claimed catalysts at similar conditions (Li paragraph [0063]). Thus, one of ordinary skill in the art would reasonably conclude that the catalyst of Li in view of Jacquin would have the same property of less activity for aromatic loss in the first catalyst bed, and that the process of Li in view of Jacquin would produce the same result of consuming hydrogen in the first catalyst bed, absent any evidence to the contrary.
With regard to claim 2, Li teaches a method for hydroprocessing reformate (paragraph [0001]) comprising the following steps:
a) providing a reformate comprising aromatics and a bromine index of 2300 (page 7, Table 2).
b) contacting the feedstock with the catalyst in a series of two or more hydrogenation reactors (paragraph [0060]) comprising two or more catalysts beds (paragraph [0061]) as a liquid phase reaction comprising dissolved hydrogen (under supply of hydrogen) (paragraph [0063]).
Li teaches that any commonly used catalyst having a catalytic hydrogenation action in the art may be used in the process (paragraph [0064]).
Jacquin teaches catalytic hydrogenation of aromatic feedstocks (column 1, lines 23-25). Jacquin further teaches that the catalysts include a second catalyst and third catalyst, each of which can be NiMo and NiW on alumina, where the second catalyst is preferably sulfided and the third can be reduced (column 3, lines 19-22, 41-43, and 46; and column 4, lines 2-3). These are equivalent to the first catalyst comprising NiMo or NiW in sulfide form and the second catalyst comprising NiMo or NiW in reduced form. Jacquin further teaches that the catalysts are selected to reduce the loss of aromatics and completely hydrogenate the diolefins (column 1, lines 49-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the catalysts of Jacquin in the process of Li, because Li teaches catalytic hydrogenation of an aromatic containing feed where any commonly used catalyst having catalytic hydrogenation action can be used in two or more catalyst beds, and Jacquin teaches that a combination of NiMo or NiW catalysts in successive catalyst beds are known for catalytic hydrogenation and are selected to reduce the loss of aromatics and completely hydrogenate the diolefins (column 1, lines 49-61).
	Li in view of Jacquin does not specifically teach that the first catalyst bed exhibits less activity for aromatics loss and that the hydrogen supplied on the first reactor is consumed before reaching the second reactor. However, Li in view of Jacquin teaches the claimed process with the claimed catalysts at similar conditions (Li paragraph [0063]). Thus, one of ordinary skill in the art would reasonably conclude that the catalyst of Li in view of Jacquin would have the same property of less activity for aromatic loss in the first catalyst bed, and that the process of Li in view of Jacquin would produce the same result of consuming hydrogen in the first reactor, absent any evidence to the contrary.
	With regard to claim 3, Li teaches that the process reduces the Bromine Index from 2300 to 233 or less (Table 2, Examples 2-6). While it is not explicitly stated in terms of weight, one of ordinary skill in the art would reasonably conclude that the process reduces the amount of unsaturated hydrocarbons by 30 wt% or more as claimed, as the bromine index is reduced by 89% or more, and the bromine index is a measure of the unsaturated content of the feed.
	With regard to claim 4, Li teaches that the process only reduces the aromatics content from 75.01 to 74.56 (0.45 wt%) at the lowest (page 7, Table 2). This is within the range of less than 1 wt% of instant claim 4. 
	With regard to claim 5, Li teaches that the process can comprise two or more reactors (paragraph [0060]), which encompasses at least 3 reactors. While Li does not explicitly teach that the first catalyst is placed in two of at the least three reactors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose to place the same catalyst in two reactors. This is because Li in view of Jacquin teaches the presence of multiple reactors and multiple catalysts in multiple catalyst beds, and one of ordinary skill in the art would understand that each reactor comprises one of the two catalysts. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select to place the first catalyst in two reactors, as this is an option from a finite list of possibilities and the process would be expected to function in the manner taught by Li with this selection, absent any evidence to the contrary. 
	With regard to claim 7, Li is silent with regard to the moles of hydrogen with respect to moles of unsaturated hydrocarbons. However, the amount of hydrogen is a process parameter, and can be optimized. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a gas flow rate of above 500 GHSV or above 1,000 GHSV as claimed through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).  
	With regard to claim 8, Li teaches that the hydrogenation takes place at a range of 130 to 200°C and a pressure of 1.5 to 3.5 MPa (15 to 35 bar) (paragraph [00063]), which are within the ranges of room temperature to 300°C and 3 to 70 bar of instant claim 8. 
With regard to claim 10, Jacquin teaches that the amount of metal is 6 to 40 wt% and 6 to 36 wt% for the first and second catalysts, respectively (column 4, lines 33-36 and 70-73). These are within the ranges of 0.5 to 40 wt% and 2 to 40 wt%, respectively, of instant claim 10.
	 With regard to claim 19, Li teaches the catalyst beds are present within the same reactor (paragraph [0061]). Li does not teach the proportion of each catalyst bed present in the reactor. However, when faced with a combination of two components, one of ordinary skill in the art would reasonably conclude that it would be obvious to try combining them in equal parts, which would be 50 vol% of each catalyst bed, absent evidence of unexpected or surprising results. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try a combination of equal parts of the first and second catalyst beds, thus a 50 vol% amount of first and second catalyst beds, without undue experimentation. This is within the range of 10 to 90 vol% of instant claim 19.
	With regard to claims 20 and 21, Li teaches that the feedstock comprises reformate and hydrogenation of the reformate with minimal aromatics removal to produce a C6-C8 stream for aromatic extraction (paragraphs [0083], page 7, Table 2). This is within the range of C6-C14 of instant claim 20. Also, one of ordinary skill in the art would conclude that the aromatics must include at least one of benzene, toluene, and xylene, as claimed in claim 21, because the feed comprises at least C6-C8 and aromatics, and the listed aromatics are aromatics within that range.
	With regard to claim 22, Li teaches that the feedstock comprises 75.01 wt% aromatics (page 7, Table 2). This is within the range of at least 50 wt% of instant claim 22.
With regard to claim 25, Li teaches that the space velocity is 5 to 20 h-1 (paragraph [0061]), which is within the range of 0.3 to 30 of instant claim 25. 
Claims 11, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0247098) in view of Jacquin et al. (US 3,702,291) as applied to claim 1 above, and further in view of Glover et al. (US 6,284,128).
With regard to claim 11, Li teaches the process above, where the feed is a reformate (paragraph [0001]).
Li is silent with regard to the boiling point range of the reformate. Thus one of ordinary skill in the art would look to related art to find typical boiling point ranges of reformates for selective hydrogenation.
Glover teaches a reformate for selective hydrogenation (column 2, lines 15-16). Glover further teaches that suitable reformates have an initial boiling point of 43 to 45°C and an end point of 158 to 181°C (column 13, Examples 1 and 2). These are within the range of 35 to 300°C of instant claim 11.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a reformate having the boiling points in the claimed range in the process of Li, because Li teaches reformate for the process, and Glover teaches that suitable reformate for a similar hydrogenation process has boiling points within the claimed range (column 13, Examples 1 and 2).
With regard to claim 12, Li teaches the process above, where the feed is a reformate (paragraph [0001]).
Li is silent with regard to the carbon number range of the reformate. Thus one of ordinary skill in the art would look to related art to find typical hydrocarbon ranges of reformates for selective hydrogenation.
Glover teaches a reformate for selective hydrogenation (column 2, lines 15-16). Glover further teaches that the reformate contains C5+ hydrocarbons (column 7, lines 19-20). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a reformate having C5+ hydrocarbons as claimed in the process of Li, because Li teaches reformate for the process, and Glover teaches that suitable reformate for a similar hydrogenation process has C5+ hydrocarbons (column 7, lines 19-20).
	With regard to claim 23, Li in view of Jacquin teaches the process above, where the catalyst comprises metal on alumina.
Li in view of Jacquin is silent with regard to the shape of the support. Thus one of ordinary skill in the art would look to related art to find typical shapes of catalysts for selective hydrogenation.
Glover teaches selective hydrogenation of reformate in the presence of catalyst on an alumina support (column 2, lines 15-16, column 11, lines 1-2). Glover further teaches that the alumina can be formed into rods (cylinders), granules, pellets, tablets, or spheres (column 11, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a support shape taught by Glover for the catalyst of Li in view of Jacquin, because Li in view of Jacquin and Glover each teach selective hydrogenation of reformate with a catalyst comprising an alumina support, and Glover teaches that the shapes above are known in the art to be suitable for the alumina support for a catalyst for selective hydrogenation (column 11, lines 1-5).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0247098) in view of Jacquin et al. (US 3,702,291) as applied to claim 1 above, and further in view of Inoguchi et al. (Study on the Hydrodesulfurization Catalyst of Residual Fuel (Part 1)).
With regard to claim 24, Li in view of Jacquin teaches that the catalyst also contributes to hydrodesulfurization on the feed (column 1, lines 29-31). Jacquin additionally teaches that the support is alumina for each catalyst, with a surface area of 70 m2/g and 300 m2/g for the first and second catalysts, respectively (column 4, lines 58 and 75). These are within the range of 10 to 1,000 m2/g of instant claim 24. Jacquin is silent with regard to the apparent density and average pore diameter of the carriers. However, Inoguchi teaches alumina supports for Ni-Mo catalysts for hydrodesulfurization (page 6, section 3.1). Inoguchi teaches that the apparent bulk density and the mean pore diameter of the alumina each effect the sulfur removal ability of the catalyst (page 8, section 3.2.4 to page 9, section 3.2.5). Thus, the apparent density and mean pore diameter of the catalyst are result-effective variables, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a support having an apparent density of 0.3 to 1.2 g/cc and an average pore diameter of 3 to 1000 nm as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0247098) in view of Jacquin et al. (US 3,702,291) as applied to claim 1 above, and further in view of Emmrich et al. (US 6,124,514).
With regard to claim 26, Li teaches that the purpose of the hydrogenation is to produce aromatics for extraction (paragraph [0002], [0083]).
Li does not explicitly teach separating a specific benzene, toluene, or xylene component from the product.
Emmrich teaches selective hydrogenation of gasoline to remove olefinic compounds, and then separating to obtain the pure aromatic compounds (Abstract) specifically separating benzene, toluene, and xylene from the effluent (column 9, lines 52-55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separate benzene, toluene, and xylene from the reformate of Li, because Li and Emmrich each teach selective hydrogenation of a feed for aromatics extraction, and Emmrich teaches that benzene, toluene, and xylene can each be separated after selective hydrogenation (column 9, lines 52-55). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772